[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                                                     MARCH 30, 2011
                                            No. 10-14373
                                                                       JOHN LEY
                                        Non-Argument Calendar           CLERK
                                      ________________________

                               D.C. Docket No. 0:10-cr-60119-WPD-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,


                                                versus

JONATHAN KEITH CORY,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (March 30, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      Jonathan Cory pled guilty of possession with the intent to distribute cocaine,

in violation of 21 U.S.C. § 841(a)(1), and was sentenced to prison term of 18

months. He appeals his sentence, presenting one issue: whether his sentence is

substantively unreasonable. See under United States v. Booker, 543 U.S. 220, 261,

125 S.Ct. 738, 765-66, 160 L.Ed.2d 621 (2005) (the question on appeal of a

sentence is whether the sentence is “unreasonable.”) We find that it is not

unreasonable and therefore affirm.

      Cory’s sentence is at the bottom of the sentence range, 18 to 24 months,

prescribed by the Sentencing Guidelines. He argues that his sentence is

nonetheless substantively unreasonable because the nature and circumstances of

the offense and his personal history—a traumatic home life—and mental

impairment warranted a downward variance. Moreover, since his criminal history

does not indicate a need for his incarceration to protect the public, the sentence he

received is greater than necessary to achieve the sentencing purposes of 18 U.S.C.

§ 3553(a).

      Whether a sentence is reasonable is guided by the sentencing factors set out

in 18 U.S.C. § 3553(a). United States v. Pugh, 515 F.3d 1179, 188-89. Those

factors include:




                                          2
      1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to avoid
      unwanted sentencing disparities; and (10) the need to provide restitution
      to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (citing to 18 U.S.C.

§ 3553(a). “[T]he weight given to any § 3553(a) factor is within the sound

discretion of the district court and we will not substitute our judgment in weighing

the relevant factors.” United States v. Irey, 612 F.3d 1160, 1248 (11th Cir.) (en

banc). A sentence is substantively reasonable if, under the totality of the

circumstances, it achieves the sentencing purposes of § 3553(a). Pugh, 515 F.3d

at 1191.

      Cory has not shown that the sentence he received is substantively

unreasonable. It is at the low-end of the Guidelines sentence range, and well

below the statutory maximum sentence for the crime he committed, 20 years’

imprisonment. The district court explained its rationale in sentencing Cory to

18 months’ imprisonment, expressly stating that it had considered all of the

aggravating and mitigating factors, including the quantity and value of the cocaine



                                          3
smuggled in on his person, as well as his lack of equity interest in the cocaine.

The court also stated that it had considered the testimony presented by the expert

psychologist who testified on Cory’s behalf and taken into account Cory’s mental

impairment.

      AFFIRMED.




                                          4